LATTIMORE, J.
Conviction is for possessing intoxicating liquor; punishment, one year in the penitentiary.
The motion for new trial was overruled on April 3,1928. There appears in the record nine bills of exception. Said bills of exception were filed on July 14th. Ninety days is the extreme period which can be granted either under the statute or by the court’s order for the filing of such bills of exception. It is evident that these bills were filed too late to be considered.
We have carefully examined the statement of facts. A full recital of same would be of no benefit. The state’s witnesses testified that they observed appellant throw down and break several half-gallon fruit jars which contained whisky. The jars were observed while still in appellant’s hands. The officers found one bottle of whisky thrown down by appellant which was not broken. The conviction for possessing intoxicating liquor for the purpose of sale was abundantly supported by the evidence.
No error appearing in the record, the judgment will be affirmed.